                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Michael Rossi,                                               Civil No. 18-3057 (DWF/DTS)

                        Plaintiff,

v.                                                        ORDER ADOPTING REPORT
                                                           AND RECOMMENDATION
St. Paul Post Office,

                        Respondent.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated January 23, 2019. (Doc.

No. 12.) No objections have been filed to that Report and Recommendation in the time

period permitted. The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference.

Based upon the Report and Recommendation of the Magistrate Judge and upon all of the

files, records, and proceedings herein, the Court now makes and enters the following:

                                           ORDER

       1.        Magistrate Judge David T. Schultz’s January 23, 2019 Report and

Recommendation (Doc. No. [12]) is ADOPTED.

       2.        This action is DISMISSED WITHOUT PREJUDICE pursuant to Fed. R.

Civ. P. 41(b).

       3.        Defendant’s Motion to Dismiss for Lack of Jurisdiction (Doc. No. [4]) is

DENIED AS MOOT.
      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 14, 2019   s/Donovan W. Frank
                           DONOVAN W. FRANK
                           United States District Judge




                             2
